Defendant, a corporation of Pennsylvania, appeals from the refusal of its motion, made pursuant to the Act of March 5, 1925, P. L. 23, 12 PS section 672, to set aside the service of a writ of summons issued out of the Court of Common Pleas of Lackawanna County and served on the defendant in Philadelphia County. It contends that the Lackawanna County Court has no jurisdiction because defendant had no property in and was not engaged in business in the county.
The action is trespass for malicious prosecution. The tort, redressable in trespass, was committed in Lackawanna County.
The general rule at common law was thus stated in Park Bros. Co. v. Oil City, B. W., 204 Pa. 453, 456, 54 A. 334: "At common law a corporation could only be sued in the territorial jurisdiction where it had its legal domicil, and that was where it had its chief place of business. . . ." This rule was changed by the Act of June 13, 1836, P. L. 568, 12 PS section 1303, entitled, "An Act Relating to the commencement of actions." Section 42 provides: "In actions for damages, occasioned by a trespass or injury done by a corporation, if the officers aforesaid of such corporation, or any of them, shall not reside in the county in which such trespass or injury shall be committed, it shall be lawful to serve the summons upon any officer or agent of the corporation, at any office or place of business of the corporation within the county, or if there be no such office or place of business, it shall be lawful to serve the summons upon the president, or other principal officer, cashier, treasurer, secretary, or chief clerk, in any county or place where they may be found." *Page 86 
By authorizing service of process out of the county in which the tort was committed, "if there be no such office or place of business" in the county, the legislature must have intended to confer jurisdiction to sue, thus changing the common law governing venue of suits against corporations in trespass actions. The words cannot be given their full effect unless the statute is understood to confer jurisdiction.
In 1843, not long after the Act was passed, the court, inLehigh Co. v. Kleckner, 5 W.  S. 181, 187, referred to this section and said, inter alia, "This provision would be totally unnecessary if the doctrine that a corporation is sueable in any county of the State be correct. It shows the legislative sense of the law in making provision for a case depending on peculiar circumstances." See also Brobst v. Bank of Penna., 5 W.  S. 379, 381. Mr. Justice DEAN in Bailey v. Williamsport North Branch R. R. Co., 174 Pa. 114, 117, 34 A. 556, noted that "While this provision is for the benefit of the party injured, it is manifestly based on the assumption that suit is restricted to the county where the trespass or injury is committed." In DeHaas v. Pennsylvania Railroad Co., 261 Pa. 499,501, 104 A. 733, Mr. Justice WALLING referred to the section as authorizing ". . . suit against a corporation in any county where the cause of action arose." In Gengenbach v.Willow Grove Park Co., 280 Pa. 278, 280, 124 A. 425, Mr. Justice SADLER said section 42 "authorized a suit in any county where the cause of action arose. . . ."
Professional understanding of section 42, while not controlling, has been to the same effect. Beginning with the construction by President Judge THAYER in Lehigh Coal Navigation Company v. Lehigh Boom Company, 6 W. N.C. 222 (1878), various courts of common pleas have so applied the act:Eckman v. Pennsylvania Coal Co., 21 Dist. Reports 18; Musselmanv. York Bridge Company, 35 Pa. C. C. 532; Litomy v.Colonial-Berks Real Estate Co., 25 Pa. D. C. 500; common pleas of Blair County, affirmed in First Nat. Bank of Altoona v.Automobile *Page 87 Finance Co., 348 Pa. 624, 36 A.2d 499. Textbook writers reflect the same view: 2 Savidge, Pennsylvania Corporations (2nd Ed. 1926) Sec. 913; 3 Troubat  Haly's Practice (6th Ed. 1914) page 2829; 2 Brewster's Common Pleas Practice, (2nd Ed.) page 927; Eastman on Private Corporations, (Cum. Supp. to 2nd Ed. 1924) by Weimer, Sec. 586; 13 Standard Pennsylvania Practice, pages 135-137.
The same view was reflected in Procedural Rule No. 2198, preserving Section 42 ". . . insofar as it relates to venue of actions of trespass." See Goodrich-Amram, section 2198.
The title, "An Act Relating to the commencement of actions," is large enough and doubtless was intended to include venue as well as process. While the Act was passed before the first constitutional amendment of 1864 making the title part of the Act, the rule prior thereto was that the title "can be resorted to only when there is doubt in regard to the meaning of the enacting words." Com. v. Slifer, 53 Pa. 71, 73. We think there is no doubt of the legislative intention, but that principle allows us to consider the title if the meaning of the enacting words be thought doubtful.
The order appealed from is affirmed.